Citation Nr: 1334620	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  13-05 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for recurrent tinnitus.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for recurrent tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied the Veteran's application to reopen claims of service connection for hearing loss and tinnitus.


FINDINGS OF FACT

1.  A December 2006 rating decision denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and recurrent tinnitus.  The Veteran did not file a notice of disagreement with that rating decision.

2.  Evidence received since the December 2006 rating decision is not cumulative of the evidence of record at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claims of service connection for bilateral hearing loss and recurrent tinnitus and raises a reasonable possibility of substantiating the Veteran's claims of service connection.

3.  Bilateral hearing loss for VA purposes did not manifest during service or within one year thereafter and has not been shown by competent medical evidence to be causally or etiologically related to the Veteran's military service.

4.  Affording the Veteran the benefit of the doubt, he is diagnosed with recurrent tinnitus that is etiologically related to his period of active service.


CONCLUSIONS OF LAW

1.  The December 2006 rating decision which denied the Veteran's claims of entitlement for bilateral hearing loss and recurrent tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the December 2006 rating decision in connection with the Veteran's claim of entitlement to service connection for bilateral hearing loss is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  Evidence received since the December 2006 rating decision in connection with the Veteran's claim of entitlement to service connection for recurrent tinnitus is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  Bilateral hearing loss was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2012).

5.  Recurrent tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Where a Veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

A December 2010 notice letter advised the Veteran of the foregoing elements of the notice requirements with respect to the issues on appeal. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the Veteran.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim.  Therefore, VA's duty to further assist the veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was provided with a VA examination for his bilateral hearing loss and recurrent tinnitus.  With respect to his claim for service connection for bilateral hearing loss, the examination was adequate as it involved a review of the Veteran's pertinent medical history, including the claims folder, in addition to an examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

Analysis

I. New and Material Evidence

The RO previously denied the Veteran's claims of service connection for bilateral hearing loss and recurrent tinnitus by a December 2006 rating decision.  The RO considered service treatment and personnel records and the report of a November 2006 VA examination.  In the December 2006 denial, the RO determined that service connection for bilateral hearing loss and recurrent tinnitus was not warranted because the evidence did not establish an etiological link between the Veteran's current disabilities and his active service.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in December 2006.  He did not complete an appeal of this decision.  Thus, it is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the December 2006 rating decision includes a private audiological opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus, and a statement from the Veteran contending his exposure to loud noises during service caused his bilateral hearing loss and tinnitus.  Significantly, the June 2012 etiological opinion from the Veteran's private audiologist tenders that the Veteran's "bilateral hearing loss and bilateral tinnitus are related to his military noise exposure...."  As noted above, the RO determined that the Veteran's current disabilities and active service were not etiologically linked and, accordingly, his claim for service connection was denied.

The Board concludes that the additional evidence, in particular, the June 2012 private audiological opinion, is new and material with respect to the issues of service connection for bilateral hearing loss and recurrent tinnitus.  That evidence was not previously of record at the time of the last prior denial.  That evidence is not cumulative of prior records because it provides an indication of an etiological link between the Veteran's disabilities and his active service.  The new evidence, presumed credible, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claims for service connection.  Consequently, the Veteran's claims of entitlement to service connection for bilateral hearing loss and recurrent tinnitus are reopened.

II. Service Connection for Bilateral Hearing Loss

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The Veteran asserts he suffers from bilateral hearing loss as a result of in-service acoustic trauma.  The Board observes that the Veteran served as a general service repairman and the Board finds it reasonable the veteran was exposed to loud noise in service, and therefore concedes in-service acoustic trauma.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The report of the November 2006 VA audiology examination indicates that the Veteran currently suffers from bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A review of the Veteran's service treatment records are absent findings or complaints of hearing loss.  Upon separation from service, the Veteran's hearing thresholds were within normal limits.  See Hensley, 5 Vet. App. at 160.  Furthermore, the Veteran specifically denied experiencing hearing loss or any other ear problems at service separation.  See February 1969 Report of Medical History.  In light of such evidence, the Board finds that no hearing loss disability for VA purposes manifested during active service.

The Board has also considered whether service connection is warranted based on a showing of continuity of symptomatology.   In the June 2012 private audiologist's report, the audiologist conveyed that the Veteran stated that he has suffered hearing problems since service.  Specifically, the Veteran asserted that he experienced decreased hearing in service and did not report that decreased hearing to his supervisors during service.  However, at his November 2006 VA examination, the Veteran reported that he had only experienced hearing problems for the ten years prior to that examination.  See November 2006 VA examination report. 

Where the Board encounters lay evidence, the Board is required to assess the competency and credibility of that evidence before assigning it weight.  Generally, evidence will be deemed competent if that evidence is offered by an individual who has personal knowledge of the event that is being attested to.  Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The Board is also charged with assessing the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  In determining whether statements and evidence submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

At critical issue with respect to continuity of symptomatology are the Veteran's contradictory assertions regarding the onset of his decreased hearing ability.  Undoubtedly, the Veteran is competent to report when he experienced decreased hearing ability-a symptom observable by laypersons.  See Layno, 6 Vet. App. at 471.  However, the Board deems the Veteran's statement that he began experiencing hearing loss during service not credible.  This is because that statement is in contradiction to the Veteran's November 2006 statement that his hearing difficulties began ten years prior to 2006.  As there is no credible evidence as to the onset of the Veteran's hearing loss, the service connection based upon continuity of symptomatology is not applicable here.

Initially, the Board notes that the etiological opinion offered by the November 2006 VA examiner is inadequate for determining the etiology of the Veteran's hearing loss.  That opinion, while concluding that the Veteran's hearing loss was less likely than not related to service, primarily based that conclusion on the Veteran's "normal" hearing at entrance to and separation from service.  The Court has held that the etiology of a Veteran's hearing loss cannot be based solely on a Veteran's "normal" hearing loss at entrance to and separation from service.  See Hensley, 5 Vet. App. at 160.  Accordingly, the Board will disregard the etiological findings of the November 2006 VA examination.

Notwithstanding that examination, a later VA examination in February 2013 concluded that the Veteran's hearing loss was not related to the Veteran's active service.  This examiner based his opinion on "virtually no difference in [the Veteran's hearing] thresholds from entrance to exit."  Moreover, the examiner discussed his review of current research on the topic of military noise exposure and hearing loss.  In discussing that research, the examiner offered that the lapse in time between the Veteran's service and his hearing loss weighs against a finding that the Veteran's hearing loss is etiologically related to his service.

On the other hand, as discussed above, a private audiologist tendered an opinion concluding that the Veteran's hearing loss is related to his active service.  The private audiologist discussed histopathology literature documenting that outer hair cell damage occurs prior to an individual ever showing a threshold shift in an audiogram.  But, the private audiologist's opinion does not address the fact that the Veteran did not possess any hearing loss at his separation from service.  Further, the private audiologist's opinion as to the etiology of the Veteran's hearing loss is based upon the Veteran's statement that he began experiencing hearing loss during service.  As discussed above, that statement is contradictory to the statement concerning the onset of his hearing loss that the Veteran made at his November 2006 VA examination.  As such, the private audiologist's opinion has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical evidence based upon an inaccurate factual premise has no probative value).

The Board acknowledges the Veteran's assertion that his hearing loss is etiologically related to his service.  While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., decreased hearing ability; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009). Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, there is no competent, credible and probative evidence of hearing loss for VA purposes in service or within one year of service discharge, nor is there credible evidence of chronicity of symptomatology since service discharge.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current hearing loss and his active service.  The February 2013 VA examiner offered a thorough opinion detailing why the Veteran's hearing loss is not related to his active service.  That examiner discussed the minimal threshold shift in the Veteran's hearing from entrance to and exit from service.  The examiner also noted the lapse in time from service until the Veteran's hearing loss manifested.  On the other hand, there is no probative evidence showing an etiological link between the Veteran's service and his hearing loss.  As discussed above, while the private audiologist concluded that an etiological link does exist, the Board affords this opinion no probative value.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.

III.  Service Connection for Recurrent Tinnitus

The Veteran further contends that he is entitled to service connection for recurrent tinnitus as directly related to active service.  Specifically, the Veteran has asserted that he has experience ringing in his ears since 1967, during his active service.  See November 2006 VA examination report. 

A review of the Veteran's service treatment records do not reveal complaints or a diagnosis of tinnitus.  However, as stated above, the Veteran did state during his November 2006 VA examination, that he has suffered ringing in his ears since 1967.  Moreover, in the June 2012 private audiologist's report, the Veteran again stated that he has suffered ringing in his ears since service.  Nonetheless, the November 2006 examiner concluded that the Veteran's tinnitus was not related to his active service.  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As to his tinnitus claim, even though the VA examiner provided a negative etiological opinion, the Board observes tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  While service connection for tinnitus may not be established based on a continuity of symptomatology as it is not a chronic disease specified under 38 C.F.R. § 3.309(a), the Veteran is competent to render a diagnosis of tinnitus.  His consistent statements regarding the onset of his tinnitus, absent contradictory evidence of record, is sufficient to establish an in-service diagnosis of tinnitus and to establish that the Veteran has had ringing in his ears since service and continuing through the present.  The Board finds the lay evidence of record of in-service tinnitus and chronicity of the disability since then are both competent and credible. For the reasons discussed above, the Board finds the evidence is at least in equipoise regarding the in-service incurrence of the Veteran's current tinnitus. Therefore, resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for recurrent tinnitus is warranted.
As such, for the reasons discussed above and resolving all doubt in favor of the Veteran, the Board concludes that service connection for recurrent tinnitus is warranted.


ORDER

New and material evidence having been submitted, the claim of service connection for bilateral hearing loss is reopened.  To this extent only, the claim is granted.

New and material evidence having been submitted, the claim of service connection for recurrent tinnitus is reopened.  To this extent only, the claim is granted.

Service connection for bilateral hearing loss is denied.

Service connection for recurrent tinnitus is granted, subject to governing criteria applicable to the payment of monetary benefits.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


